     Richard A. Dillenburg, Esq.
 1
     Arizona Bar # 013813
 2   RICHARD A. DILLENBURG, P.C.
     2173 E. Warner Rd., Ste. 101
 3   Tempe, AZ 85284-3503
 4   (480) 668-1924
     rich@dillenburglaw.com
 5
     Lauren M. Rule, pro hac vice
 6
     Oregon Bar # 015174
 7   Andrew R. Missel, pro hac vice
     Oregon Bar # 181793
 8   ADVOCATES FOR THE WEST
 9   3701 SE Milwaukie Ave., Ste. B
     Portland, OR 97202
10   (503) 914-6388
     lrule@advocateswest.org
11
     amissel@advocateswest.org
12
     Attorneys for Plaintiff
13
14                        IN THE UNITED STATES DISTRICT COURT
15                            FOR THE DISTRICT OF ARIZONA

16    Neighbors of the Mogollon Rim, Inc.,               No.
17
            Plaintiff,
18
      vs.                                                      NOTICE OF RELATED CASE
19
20    United States Forest Service;
      United States Fish and Wildlife Service,
21
            Defendants.
22
23
24                                  NOTICE OF RELATED CASE
25             Pursuant to Local Rule of Civil Procedure 3.7(a)(2), Plaintiff gives notice that this
26   case is related to a case previously filed in this Court that was voluntarily dismissed. The
                                                     1
 1   related case is: Neighbors of the Mogollon Rim, Inc. v. U.S. Forest Serv., Case No. CV-
 2   18-01111-PHX-DLR (alternative numbering: 2:18-cv-01111-DLR). That case was
 3   originally assigned to Magistrate Judge Michelle H. Burns, but was reassigned to Judge
 4   Douglas L. Rayes pursuant to Local Rule of Civil Procedure 3.7(b). The case was
 5   voluntarily dismissed under Federal Rule of Civil Procedure 41(a)(2) on October 11,
 6   2018. ECF No. 29, 31. That case is related to this newly-filed case because the cases
 7   involve similar claims concerning the same land, share the same plaintiff, and have one
 8   defendant in common. See LRCiv 3.7(a)(2).
 9
10         Dated: February 12, 2020           Respectfully submitted,
11
                                              /s/Richard A. Dillenburg
12                                            Richard A. Dillenburg, Esq.
                                              Arizona Bar # 013813
13                                            RICHARD A. DILLENBURG, P.C.
14                                            2173 E. Warner Rd., Ste. 101
                                              Tempe, AZ 85284-3503
15                                            (480) 668-1924
                                              rich@dillenburglaw.com
16
17                                            /s/ Lauren M. Rule
                                              Lauren M. Rule
18                                            Oregon Bar # 015174
19                                            Andrew R. Missel
                                              Oregon Bar # 181793
20                                            ADVOCATES FOR THE WEST
                                              3701 SE Milwaukie Ave., Ste. B
21
                                              Portland, OR 97202
22                                            (503) 914-6388
                                              lrule@advocateswest.org
23                                            amissel@advocateswest.org
24
                                              Attorneys for Plaintiff
25
26

                                                 2
